Citation Nr: 1814123	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-15 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder diagnosed as Depressive Disorder Unspecified with anxious distress.

2.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C. § 1702.

3.  Entitlement to a separate compensable disability rating for instability for right knee chondromalacia patella status post total knee arthroplasty (TKA).

4.  Entitlement to a separate compensable disability rating for instability for left knee chondromalacia patella status post total knee arthroplasty (TKA).

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



  
REPRESENTATION

Appellant represented by:	Everett L. McKeown, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in December 2015, at which time the Board remanded it for further development and clarified the issues on appeal as reflected on the title page of this decision.

As a final introductory matter, the Board observes that the Veteran underwent an additional VA examination relevant to his knees in September 2017, after issuance of the last statement of the case in July 2017.  Nevertheless, that evidence was expressly considered by the RO in an October 2017 rating decision, which determined that higher ratings were not warranted for the left and right knee disabilities.  Thus, the Board finds that remand for additional consideration of that evidence is not necessary.  

The issues of entitlement to service connection for Depressive Disorder Unspecified with anxious distress and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no objective or credible evidence of instability of either the right or left knee during the period on appeal.

2.  There is no evidence of psychosis within two years after discharge from active service in September 1973. 



CONCLUSIONS OF LAW

1.  The requirements for a separate compensable rating for post-right -TKA instability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.31, 4.71a, Diagnostic Code (DC) 5257 (2017).

2.  The requirements for a separate compensable rating for post-left-TKA instability are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.31, 4.71a, Diagnostic Code (DC) 5257 (2017).

3.  The criteria for entitlement to VA medical treatment for psychosis under the provisions of 38 U.S.C. § 1702 have not been met.  38 U.S.C. § 1702 (2012); 38 C.F.R. § 3.384 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Separate Instability Ratings 

The Veteran's right and left knee disabilities are currently rated under Diagnostic Code 5055 for prosthetic replacement of the knee joints, which contemplates pain, limited motion, and weakness.  38 C.F.R. § 4.71a.  He seeks additional, separate ratings for instability of the right and left knee.  

VA has interpreted the rating criteria to mean separate ratings for knee disabilities rated on the basis of limitation of motion and instability are appropriate where indicated by clinical findings.  See VAOPGCPREC No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  The Board observes that Diagnostic Code 5055 does not explicitly provide for ratings based on instability, and the General Counsel's reasoning would indicate that a separate rating for instability is permissible.

Nevertheless, following a review of the record, the Board finds that a separate rating for instability is not warranted for either knee at any time during the relevant period on appeal.  In this regard, VA examiners in February 2011 and September 2017, affirmatively found no objective evidence of instability in either knee on examination, and an August 2016 VA examiner similarly found no objective evidence of instability in the right knee.  With respect to the left knee during the August 2016 VA examination, lateral instability testing was positive at 1+ (0-5 millimeters); however, anterior, posterior, and medial instability testing was all normal.  The Board observes that an earlier September 2009 VA examination, dated within one year prior to receipt of the Veteran's August 2010 claim on appeal, was similarly negative for objective evidence of bilateral instability.

The Board has also considered the clinical evidence of record.  However, neither VA nor private treatment notes support entitlement to a separate rating for instability for either the left or right knee.  In this regard, clinical evidence shows that in January 2012, April, 2012, and October 2013, while being seen for bilateral knee pain, there was no evidence of ligamentous instability found on examination.  Similarly, during private October 2009 and February 2010 orthopedic treatment for the knees (occurring within one year prior to receipt of the Veteran's August 2010 claim), anterior drawer test was negative, as were varus and valgus stress tests at both 0 and 20 degrees, bilaterally. 

In light of the foregoing, the Board finds that a separate instability rating is not warranted for either knee.  There has been no objective evidence of instability in the right knee, and only a minimal isolated finding with respect to the left knee.  In this regard, the Board notes that the positive lateral instability test was the only instability test (of 3 such tests) not noted to be normal on the August 2016 examination, the instability was noted to be 0-5 millimeters, and subsequent VA examination in 2017 did not reveal instability upon the same test.  Similarly, prior VA examinations did not reveal lateral instability, nor did VA or private treatment notes.  Thus, the Board finds that the isolated minimal finding of 1+ on lateral instability testing in August 2016, when viewed with the record as a whole, does not more nearly approximate even slight instability of the left knee to warrant a separate 10 percent rating.  

The Board also recognizes that the Veteran has offered subjective reports of giving way, falling, and/or instability, including to a "marked degree" report on one occasion,  not only during his August 2016 VA examination, but during VA and private treatment, including in April 2012, May 2012, June 2012, and September 2012.  However, the private treatment records do not document any instability testing, and the April 2012 VA provider found "no obvious ligamentous instability on range of motion testing." The September 2012 VA provider, while noting other positive findings including crepitus, did not note any findings of instability.  And, absent corresponding objective evidence of instability, the Board finds such lay evidence insufficient to establish entitlement to separate ratings for even slight instability for various reasons.  

First, the Board notes that the Veteran's current left and right knee ratings under Diagnostic Code 5055 contemplate weakness, and in April 2012, the Veteran reported that it was "instability due to weakness in the knees" that caused his knees to buckle and him to fall.  Thus, it appears that the Veteran's subjective complaints of "instability" actually relate to weakness.  Additionally, the Board notes that a May 2015 private surgical report indicates that the Veteran's right knee symptom of giving way was the result of quadriceps avulsion insufficiency causing subluxation and weakness; there is no mention of instability.  The Board observes that, while the Veteran has variously used or reported use of canes and walkers, he has a number of nonservice-connected disabilities affecting the lower extremities, including radiculopathy, peripheral vascular disease, and chronic venous stasis, that have been noted to impact his gait or functional abilities with respect to standing or walking, as discussed in an October 2011 VA examination report and a September 2000 treatment note, for example.

Finally, and importantly, the reliability of the Veteran's general reporting of symptoms has been called into question numerous times by a variety of sources.  For example, during a March 2002 SSA disability evaluation, it was noted that it was difficult to get an accurate review of systems because the Veteran had so many complaints "that it is difficult to assess which is real and which is not."  At that time, he was noted to exhibit "obvious poor effort" on physical examination, and to have an affect that was inappropriate with respect to his statements made regarding his abilities during examination.  The examiner further found the Veteran's use of a cane to be inappropriate, noting that it appeared that the Veteran did not need the cane at all and at times walked without it.  The examiner found that physical examination failed to support the Veteran's claims.  Also probative of the Veteran's reliability is an October 2008 mental health treatment note indicating to be problematic the Veteran's "vague reports of 'problems' and his outward presentation in session (euthymic, no indication of depression or anxiety)."  That treating provider found that "[s]econdary gain cannot be ruled out."   In December 2013, the Veteran was observed to have described his mood as "not good, not good" while smiling, and it appeared to the VA provider that the Veteran's issues related to a pending appeal of his C&P claim continued to impact his participation in and response to mental health treatment.  Indeed, VA psychiatric examiners in November 2011 and August 2016 administered psychological testing, the results of which were indicative of feigning, malingering, and/or symptom exaggeration/over-reporting, including for possible secondary gain.  The Board also observes that the Veteran's self-reported limitations on standing and/or walking due to his bilateral knee disability during VA examinations in September 2009 and February 2011, including that he cannot walk more than a few yards or stand for more than a few minutes, are seemingly inconsistent with his reports during August 2009 VA treatment and a November 2011 VA psychiatric examination that he walks in the park, and does his own shopping, cooking, and chores.

Thus, based on the record as a whole, including the foregoing evidence calling into question the Veteran's reliability as a historian, the Board accords his subjective reports no probative value.  As such, the Board must rely on the objective evidence of record, which does not support entitlement to a separate evaluation for instability for either the left or right knee at any point during the period on appeal.  

As a final matter, the Board points out that, for the period from August 13, 2016, the Veteran is already in receipt of 60 percent ratings for the right and left knees.   As it applies here, the amputation rule set forth at 38 C.F.R. § 4.68 provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  More specifically, as applicable in this case, the combined evaluations shall not exceed the 60 percent evaluation set forth under 38 C.F.R. § 4.71a, Diagnostic Codes 5162, 5163, and 5164 for an amputation of the thigh at the middle or lower thirds; for amputation of the leg with defective stump, thigh amputation recommended; and, amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.68.

Thus, assuming arguendo, that the hypothetical elective level of the amputation is above the knee joint, a 60 percent combined rating would be the maximum assignable under the "amputation rule" set forth in 38 C.F.R. § 4.68 and Codes 5161, 5162-5164, as the Veteran's knee conditions do not involve the upper third of the thighs.  In other words, the 60 percent combined rating currently in effect for the Veteran's service-connected right and left knees is the maximum assignable irrespective of the intensity of disability at the elective level, middle and lower third of the right and left thighs.

Therefore, as a matter of law, even if the Board were to find objective evidence of instability to warrant separate compensable evaluations, evaluations in excess of 60 percent for the Veteran's service-connected right and left knee disabilities for the period from August 13, 2016, would not be assignable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated as a consequence of the absence of legal merit or lack of entitlement under the law).

In any event, the Board finds that the preponderance of the evidence is against assigning a separate rating for instability for either the right or left knee.  There is no factual basis for a separate rating for instability for either knee at any point during the period on appeal.  See 38 C.F.R. §§ 4.68, 4.71a, DC 5257.

II. VA medical treatment for psychosis under the provisions of 38 U.S.C. § 1702

Under 38 U.S.C. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service for the purposes of receiving VA medical treatment.

Under 38 C.F.R. § 3.384, the term psychosis is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Here, there is no evidence of a diagnosis of a psychosis within two years of discharge from active service.  38 U.S.C. § 1702(a); 38 C.F.R. § 3.384.  Following a detailed review of the record, an August 2016 VA examiner expressly found that there was no evidence of such.  Consistent with that finding, the Board notes that the Veteran denied psychiatric symptoms on his August 1973 separation examination, and VA treatment notes dating in November 1973 are negative for evidence of psychosis.  There is no other medical evidence dated within two years of separation.  Indeed, the earliest evidence of any mental illness consistent with psychosis is a May 1986 VA examination report showing an assessment of schizophrenia, which was thirteen years after separation.  

Moreover, the Veteran's statements during that examination, as well as his statements during a VA hospitalization for detoxification from January 1986 to February 1986, do not support an onset of psychosis within two years of discharge from active service.  During the May 1986 VA examination, it was first noted that the Veteran presented with a statement indicating that he had a nonservice-connected psychiatric disorder, which tends to weigh against a finding that any psychiatric disorder was incurred in or proximate to service.  In any event, in reporting his history generally, he stated that after discharge from service in 1973, he worked steadily until 1982, but had not been able to work since then due to paralysis of the right side of his body.  He also reported that he had been hearing voices for at least five or six years, that he became depressed and suicidal when his wife threatened divorce, and he was hospitalized at Bellevue.  He also reported a psychiatric hospitalization at St. Luke's.  However, he did not report an onset of any psychotic symptoms within two years of service.  While he did not report the date of the Bellevue or St. Luke hospitalization during the VA examination, he reported during his VA admission earlier that year that the Bellevue hospitalization, which was for detoxification, occurred in 1979, which is still six years after service, and the St. Luke hospitalization occurred in February 1985.   

Turning to the earlier January and February 1986 VA admission for detoxification, the Veteran reported prior admissions for alcohol and polysubstance abuse, but expressly denied any prior psychiatric admission.  While he reported a history of drinking since 1973, and a history of substance use/abuse, he did not report any psychosis or psychotic symptoms prior to 1979, or at all really, and his assessments in February 1986 were alcohol dependence, continuous, and personality disorder with avoidant and dependent features.  Again, the earliest treatment of any kind mentioned during that VA admission was reported to have occurred six years after separation.

The Board has also reviewed Reserve service records and, in June 1979, the Veteran certified that he had no medical condition or physical defect that would prevent his performance of active military service, which also tends to weigh against a finding that he had a history of psychosis within two years of service.  The Board observes that those records show that around June 1978, the Veteran began regularly missing Reserve service training.  Even if the Board were to very liberally construe that as evidence indicative of psychiatric problems generally, it would still place an onset of such problems more than two years after the Veteran's separation from active duty.

To the extent that the Veteran has now reported any psychotic symptoms as occurring soon after service, for the reasons discussed in more detail above concerning the Veteran's reliability as a historian, the Board finds those reports neither credible nor probative.

As a final matter, while the issue of entitlement to service connection for a psychiatric disorder is being remanded for further development, the Board finds that it is not premature to adjudicate the eligibility for VA treatment for psychosis at this time because the Veteran does not have a current psychosis diagnosis.  As discussed in more detail above, VA examiners, VA providers, and SSA examiners have called into question the Veteran's credibility, and the most recent VA examiner found that, after reviewing the conflicting diagnoses of record and the invalid psychological testing profiles, the Veteran likely has a Depressive Disorder Unspecified with anxious distress, and also noted a treating provider's diagnoses of Major Depressive Disorder and Unspecified Anxiety Disorder.  Such diagnoses do not constitute psychoses.  38 C.F.R. § 3.384.  As such, whether any such disorder is related to service ultimately has no bearing on whether psychosis manifested within two years of discharge from active duty.  And, while the Board has taken issue with the August 2016 VA examiner's opinion as it relates to the currently-diagnosed psychiatric disorder, it finds no deficiency in the opinion regarding whether psychosis manifested within two years of service.  Thus, the Board finds that further remand of this claim is neither necessary nor warranted.

In sum, the first evidence of any psychiatric disorder consistent with psychosis is dated in May 1986, over a decade after the Veteran's separation from active service.  The service treatment records and post-service treatment records do not otherwise reflect any findings of psychosis within two years after discharge from active service.  38 U.S.C. § 1702. 

In light of the above, the preponderance of the evidence is against the claim.  The benefit of the doubt doctrine is not for application and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A separate compensable rating for instability of the right knee is denied.

A separate compensable rating for instability of the left knee is denied.

Entitlement to VA medical treatment for a psychosis under the provisions of 38 U.S.C. § 1702 is denied.


REMAND

Unfortunately, the Board finds that remand is necessary for further development of the Veteran's psychiatric service connection claim. 

The Veteran contends that he has a current psychiatric disorder that was incurred in or is otherwise related to his military service or, in the alternative, was caused or aggravated by a service-connected disability.  While a VA opinion was obtained in August 2016 to address those contentions, the Board finds that an addendum is necessary.  

In this regard, the August 2016 examiner reconciled conflicting diagnoses and invalid psychological profiles of record and ultimately determined that the Veteran likely has Depressive Disorder Unspecified with anxious distress.  The examiner then found that there was no evidence that the Veteran's current depression was caused or is primarily aggravated by a service-connected disability, specifically noting that the Veteran did not report his knee pain when reporting the cause of his depression.  However, the Board observes that VA treatment notes, including one in March 2011, list a number of "[m]edical concerns that the Veteran feels may be affecting his emotional status," which included chondromalacia patellae.  Additionally, while the examiner found that the Veteran's STRs were silent for any psychiatric problems, the Board observes that a December 1970 STR documents that the Veteran sought Emergency Room treatment for "nerves" and a complaint of "nervousness" of questionable etiology.  Given the foregoing, the Board finds that an addendum opinion should be obtained.

Finally, as the outcome of the above claim may impact the Veteran's TDIU claim, the TDIU claim is also remanded as inextricably intertwined with the claim of entitlement to service connection for a Depressive Disorder Unspecified with anxious distress.  

Updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical records from September 2017 to the present.

2.  Send the claims file to the VA examiner who conducted the August 2016 VA psychiatric examination, if available, or to another qualified examiner.  If a new examination is deemed necessary, one should be scheduled.  After reviewing the file, the examiner should respond to the following:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's Depressive Disorder Unspecified with anxious distress first manifested in or is otherwise related to the Veteran's period of active duty? Please explain why or why not.

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's Depressive Disorder Unspecified with anxious distress was caused or is aggravated (permanently worsened beyond its natural progression) by his service-connected right and left knee disabilities?  Please explain why or why not.

The examiner should specifically discuss the STRs showing a complaint of nervousness in December 1970 and the notation in the VA treatment notes that the Veteran feels his knee disabilities may be affecting his emotional state. 

A complete rationale for the opinions rendered must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his attorney and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


